Appeal from a judgment of the Supreme Court (Teresi, J.), entered April 4, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
Petitioner, an inmate, filed a grievance challenging a recommendation that he participate in an Alcohol and Substance Abuse Treatment program, arguing that his more than 10-year abstinence from drug or alcohol use exempted him. His grievance was initially granted by the Inmate Grievance Resolution Committee, but was then denied by respondent Superintendent of Eastern Correctional Facility. That determination was affirmed upon administrative appeal, prompting this CPLR article 78 proceeding. Following joinder of issue, Supreme Court dismissed the petition and petitioner appeals.
It is the policy of the Department of Correctional Services to recommend Alcohol and Substance Abuse Treatment programming for all inmates with a history of alcohol or drug abuse. Although previous policy informally exempted inmates who demonstrated a period of abstinence of 10 years or more, the current policy provides no such relief because of evidence that individuals with a history of drug or alcohol abuse can readily relapse even after many years of abstinence. Inasmuch as petitioner admittedly has a history of alcohol and drug abuse, the denial of his grievance was not arbitrary and capricious (see Matter of Gomez v Goord, 34 AD3d 963, 964-965 [2006]; Matter of McKethan v Kafka, 31 AD3d 1078, 1079 [2006]). Petitioner’s remaining contentions have been considered and found to be without merit.
*1329Mercure, J.P., Carpinello, Lahtinen, Kane and Kavanagh, JJ., concur. Ordered that the judgment is affirmed, without costs. [See 2007 NY Slip Op 30220(U).]